Citation Nr: 1227020	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  12-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, left upper extremity, claimed as due to cold weather exposure.  

2.  Entitlement to service connection for peripheral neuropathy, right upper extremity, claimed as due to cold weather exposure.  

3.  Entitlement to service connection for osteoarthritis, left upper extremity, claimed as due to cold weather exposure.  

4.  Entitlement to service connection for osteoarthritis, right upper extremity, claimed as due to cold weather exposure.  

5.  Entitlement to service connection for osteoarthritis, left lower extremity, claimed as due to cold weather exposure.  

6.  Entitlement to service connection for osteoarthritis, right lower extremity, claimed as due to cold weather exposure.  

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1951 to February 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an original claim denied in a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in June 2012.  A transcript of the hearing has been associated with the claims file.  

Following the June 2012 Board hearing, the Veteran submitted further evidence in support of his appeal.  He sent this evidence directly to the Board without a waiver of initial RO jurisdiction.  However, because the Board is granting the claim of service connection for peripheral neuropathy and remanding the claims of service connection for osteoarthritis, the Board may proceed with appellate review.  38 C.F.R. 20.1304; see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for osteoarthritis of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The weight of the probative evidence is in relative equipoise on the question of whether the Veteran's current peripheral neuropathy of the left upper extremity and peripheral neuropathy of the right upper extremity are related to cold weather injury during service in the Korean Conflict. 


CONCLUSIONS OF LAW

1.  By resolving all reasonable doubt in the Veteran's favor, his disability manifested by peripheral neuropathy of the left upper extremity, is due to disease or injury that was incurred in or coincident with active service.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.303, 3.304.  

2,  By resolving all reasonable doubt in the Veteran's favor, his disability manifested by peripheral neuropathy of the right upper extremity, is due to disease or injury that was incurred in or coincident with active service.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.303, 3.304.  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for peripheral neuropathy of each upper extremity.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh that evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

In the present case, the Board finds, after careful consideration, that the evidence is at least in a state of relative equipoise on all material elements of the Veteran's claim, for the following reasons.  

First, the evidence of record shows an injury during service.  In particular, the Veteran credibly and competently testified at his Board hearing that he suffered a cold weather injury during service in Korea during the winter of 1951-1952.  Hr'g Tr. 4.  His duties there required him to stay out in the cold for up to 4 to 6 hours, and he was given gloves that were not properly lined.  .  Hr'g Tr. 9.  He developed pain starting in the area below the thumb; the pain then traveled up through hands.  Hr'g Tr. 4, 5-6.  He went to sick bay, but was just given a cream to keep them dry.  Hr'g Tr. 6.  

The Veteran's service records confirm service in Korea during the winter of 1951-1952.  Of note, the service records include an Expeditions, Engagements, and Combat Record, which identifies his participation in action against Communist forces in Korea from August 1951 to August 1952, including in the Korean Winter Campaign beginning from November 1951.  

Also of record is a December 1951 letter from the Veteran to his wife describing mess gear that would be frozen one minute after washing it.  

The Board finds that this evidence, when considered together, establishes that it is as likely as not that the Veteran had a cold injury to the hands during service in Korea.  Such an injury is consistent with the circumstances, conditions, or hardships of such service.  See 38 U.S.C.A. § 1154.  

Next, the evidence of record confirms a current diagnosis.  Specifically, a VA physician wrote in October 2008 that the Veteran had peripheral neuropathy in the hands.  A private physician wrote more recently in February 2012 also identifying neuropathy in the upper extremities.  This evidence establishes the existence of a current disorder manifested by peripheral neuropathy of each upper extremity. 

Finally, the record includes evidence showing that it is as likely as not that the current diagnosis is a result of the injury during service.  Specifically,  the Veteran's VA primary care physician wrote in an October 2008 treatment addendum report that the Veteran had peripheral neuropathy in the hands related to cold weather exposure in the Korean War.  This same physician reiterated the same opinion in July 2009.    

Similarly, a private (non-VA) physician wrote in a February 2012 letter that neuropathy of the upper extremities could be the result of the cold exposure the Veteran experienced in Korea.  

In October 2009, a VA examiner examined the Veteran and determined that there was no diagnosis of right or left upper extremity peripheral neuropathy as a residual of cold weather injury as "this is not a diagnosis."  The VA examiner then opined that it is less likely as not that peripheral neuropathy of both hands is due to residuals of exposure to cold injury in Korea in 1951.  The VA examiner explained that it is a known medical fact that prolonged exposure to extremes of cold weather can cause peripheral neuropathy.  However, according to the VA examiner, the findings on this Veteran's X-rays were not indicative of cold injury.  

The Board notes that this VA examiner's opinion regarding peripheral neuropathy is unfavorable to the claim.  However, it is assigned limited probative weight, because the VA examiner did not explain his conclusions in light of the other evidence of record confirming a diagnosis of peripheral neuropathy.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Moreover, in light of the other evidence of record showing a diagnosis of peripheral neuropathy, the VA examiner's opinion actually supports the claim, because he declared that it is a known medical fact that prolonged exposure to extremes of cold weather can cause peripheral neuropathy.  This conclusion supports the remaining favorable opinions discussed above.  

For the foregoing reasons, the Board finds, after resolving all reasonable doubt in the Veteran's favor, that the evidence is at least in a state of relative equipoise on all material elements of the Veteran's claim.  Accordingly, service connection is warranted, and the claim is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Fagan, 573 F.3d at 1287.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity and right upper extremity has been accomplished.  


ORDER

Service connection for peripheral neuropathy, left upper extremity, due to cold weather exposure, is granted.  

Service connection for peripheral neuropathy, right upper extremity, due to cold weather exposure, is granted.  


REMAND

After a careful review of the record, the Board finds that the claims of service connection for osteoarthritis must be remanded for further development and adjudication.  

With regard to the claimed osteoarthritis of the upper extremities, the Board finds that a new VA examination is necessary.  

The claims file shows that the Veteran previously underwent a VA examination in October 2009.  The VA examiner examined the Veteran, and then determined that there was no diagnosis of right or left upper extremity osteoarthritis as a residual of cold weather injury as "this is not a diagnosis."  The VA examiner explained that the minimal scattered degenerative changes seen on X-rays in the right and left hand were not indicative of cold injury.  

In comparison, the Veteran's VA primary care physician wrote in an October 2008 treatment addendum report that the Veteran had peripheral neuropathy in the hands related to cold weather exposure in the Korean War.  The physician also noted that the Veteran had arthritis.  The physician did not directly relate the Veteran's arthritis to cold weather exposure or peripheral neuropathy.  

More recently, a private (non-VA) physician wrote in a February 2012 letter that the Veteran's arthritis of the upper extremities could be the result of the cold exposure he experienced in Korea, as chronic cold exposure could exacerbate osteoarthritis and blood flow to the joints.    

Also pertinent is the Veteran's June 2012 Board hearing testimony, in which he explained that he was treated for arthritis approximately five years after service.  Hr'g Tr. 22.  He explained that he did not really distinguish the symptoms of his osteoarthritis from symptoms of peripheral neuropathy.  Hr'g Tr. 22.  

Finally, the claims file includes literature from VA expressly identifying arthritis as a recognized, long-term, and delayed sequelae of arthritis in involved areas.  

The Board finds that this record is inadequate to decide the claim.  Although the evidence indicates that the Veteran's arthritis may be due to cold weather exposure during service, it does not adequately distinguish the symptomatology that may be attributable to osteoarthritis from the symptoms compensated by the grant of service connection for peripheral neuropathy, above.  

Consequently, a new VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the claimed osteoarthritis of the lower extremities, the Board finds that remand is necessary to afford the RO an opportunity issue a statement of the case (SOC) adjudicating the claim.  

Specifically, the claims file shows that the claim was denied by the RO in a June 2009 rating decision.  In a September 2009 statement, the Veteran clarified that his appeal should include osteoarthritis of the lower extremities.  

Thereafter, the RO issued a rating decision in September 2011 granting service connection for (1) residuals cold injury, right lower extremity with right great toenail onychomycosis; (2) residuals cold injury, left lower extremity with right great toenail onychomycosis; (3) peripheral neuropathy, right lower extremity; and (4) peripheral neuropathy, left lower extremity.  The September 2012 rating decision (nor a January 2012 SOC) did not address the issue of entitlement to service connection for osteoarthritis of either lower extremity.  Furthermore, the Veteran has not clearly withdrawn his appeal on the issues.  See, e.g., 38 C.F.R. § 20.204(b)(1); Evans v. Shinseki, 24 Vet. App. 292, 298-99 (2011). 

In cases before the Board in which a claimant has timely filed a NOD with a determination of the agency of original jurisdiction (AOJ) on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, under the circumstances of this case, the Board has no discretion and is required to remand this issue to the RO for the issuance of an SOC.  38 CFR § 19.9(c); see also Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO must also take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issues of entitlement to service connection for (a) osteoarthritis, left lower extremity, claimed as due to cold weather exposure, and (b) osteoarthritis, right lower extremity, claimed as due to cold weather exposure.  The SOC must include (a) a summary of the evidence in the case relating to the issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on each issue and the reasons for each such determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on the issues, and afford him an appropriate time period to respond.  

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on either issue, the RO should undertake any further action required, then readjudicate the claim(s) in light of the entire evidentiary record, and issue a supplemental statement of the case (SSOC).

2.  Send the Veteran a letter providing him the opportunity to identify the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, if any.   

3.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

4.  Obtain all of the Veteran's VA treatment records, including those since February 2011.  

5.  All attempts to fulfill the development specified in paragraphs 2-4 above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

6.  After completing the requested development in paragraphs 2-5 above, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed osteoarthritis of the right upper extremity and left upper extremity.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then specifically address each of the following questions:

(a) Does the Veteran have symptoms of osteoarthritis of either the right upper extremity and/or left upper extremity that represents either (a) separate and distinct disabilities or sets of symptoms or, alternatively, (b) indistinguishable manifestations of the same disability.  If the examiner determines that the osteoarthritis involves separate and distinct disabilities/symptom sets, the examiner is asked to identify each separate disability/symptom set, and describe the nature and degree of impairment associated with each.

(b) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that osteoarthritis of either the right upper extremity or left upper extremity had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service, to particularly include cold weather exposure during the Korean Conflict?  

In making this determination, the VA examiner should assume as true that the Veteran had a cold weather injury during service in the Korean Conflict.  Furthermore, the VA examiner is asked to assume that the Veteran had ongoing symptoms after service.  

(c) Is it at least as likely as not that osteoarthritis of either the right upper extremity and/or left upper extremity is proximately due to, the result of, or caused by a service-connected disability, to particularly include peripheral neuropathy of the upper extremities?  

(d) Is it at least as likely as not that osteoarthritis of either the right upper extremity and/or left upper extremity has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include peripheral neuropathy of the upper extremities?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

In making determinations (c)-(d) above, the examiner is asked to carefully consider the Veteran's own assertions regarding the onset and continuity of his symptomatology since service.  Furthermore, it is imperative that the examiner provide a clear and separate response addressing the two distinct questions above involving (c) causation and (d) aggravation.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service or a service-connected disability would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

7.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims of service connection for osteoarthritis of the left upper extremity and left upper extremity with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


